      Case 6:17-cv-00925-NAM-TWD Document 70 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

MIYOSHI COLLINS,

                             Plaintiff,

v.                                                                 6:17-CV-925 (NAM/TWD)

RESOURCES FOR INDEPENDENT LIVING,

                        Defendant.
________________________________________________

Appearances:

Miyoshi Collins,
Plaintiff pro se
118 Clinton Place
Utica, New York 13501

Kevin G. Martin, Esq.
Martin Rayhill Law Firm
421 Broad Street
Utica, New York 13501
Attorneys for Defendant

Hon. Norman A. Mordue, Senior United States District Judge:

                                           ORDER

       On August 22, 2017, Plaintiff commenced this employment discrimination action against

Defendant Resources for Independent Living. (Dkt. No. 1). Defendant later moved for

summary judgment, and that motion is fully briefed and pending. (Dkt. Nos. 53, 57, 58). Then

on July 21, 2020, Defendant filed a Notice that Plaintiff had passed away on April 25, 2020,

which was confirmed by the decedent’s daughter and representative, Shakisha Collins-Austin.

(Dkt. Nos. 59, 65).




                                               1
      Case 6:17-cv-00925-NAM-TWD Document 70 Filed 02/02/21 Page 2 of 3




       Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, the Court issued a

Text Order notifying the parties, including the decedent’s representative, that a motion for

substitution of the deceased party may be made by any party or by the decedent’s successor, and

if such motion was not made within 90 days after service of the statement noting death, the

action by the decedent would be dismissed. (Dkt. Nos. 60–62). No motion to substitute the

decedent’s representative was filed with the Court, despite two extensions, the last of which

expired on January 8, 2021. (Dkt. Nos. 66, 68).

       This matter was reviewed by United States Magistrate Judge Therèse Wiley-Dancks,

who issued a Report-Recommendation on January 14, 2021 recommending that the case be

dismissed in its entirety “since the Plaintiff is deceased and no motion for substitution of

Plaintiff has been made by any party or by the deceased Plaintiff’s successor or representative”

within the allotted time. (Dkt. No. 69). Magistrate Judge Dancks advised the parties that under

28 U.S.C. § 636(b)(1), they had fourteen days within which to file written objections to the

Report-Recommendation, and that the failure to object within fourteen days would preclude

appellate review. (Id., pp. 3–4). The Report-Recommendation was duly served on the

decedent’s representative. (Id.).

       As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); see also Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment. Having reviewed the Report-Recommendation

for clear error and found none, the Court adopts it in its entirety.

       For these reasons, it is




                                                  2
      Case 6:17-cv-00925-NAM-TWD Document 70 Filed 02/02/21 Page 3 of 3




          ORDERED that the Report-Recommendation (Dkt. No. 69) is ADOPTED; and it is

further

          ORDERED that the Complaint (Dkt. No. 1) is DISMISSED with prejudice; and it is

further

          ORDERED that the Clerk serve a copy of this Order upon the Defendant, and on the

decedent’s representative at the address provided in Dkt. No. 65.

          IT IS SO ORDERED.

          Dated: February 2, 2021
                 Syracuse, New York




                                                3
